AUGUSTUS N. HAND, District Judge.
The tug Cleary, of the Cornell Steamboat Company, had libelants’ two barges on her starboard side, and towed behind the inside barge another barge. On her port side she carried an ice barge about 100 feet long. She had come out into the East River, and was proceeding down about in the center of the stream, with an ebb tide. Below her, nearer the New York shore, she observed the Lehigh Valley tug Black Diamond with a car float on each side. The Cleary blew two whistles, assuming that the Black Diamond and her floats would pass her on her starboard side.
The master of the Cleary testified that he received no answer, and blew a second and third signal of two whistles, when the Black Diamond blew an answer, but did not go to port, and kept straight on, and finally brought her starboard car float into collision with the outside starboard barge of the Cleary. He said that he starboarded his wheel when he blew his first whistles at a distance of 700 or 800 feet from the car floats. When hp saw there was danger of collision he sounded alarms and reversed. Downs, the master of the Black Diamond, said that he answered the second signal of two whistles, that he was then 250 feet off the New York piers, and that the collision occurred at a point 100 feet from these piers. The master of the Cleary placed the accident 300 or 400 feet off the New York shore. The master and floatmen of the Black Diamond said they could not see the Cleary’s green and red lights, and at first thought she was going up the river, but finally realized she was coming on. The floatmen testified that, when about 400 or 500 feet away, the Black Diamond blew an alarm whistle and began to back. The master of the Black Diamond said she proceeded up the river under a starboard wheel.
Proctors for the Cleary advert to the failure of the Black Diamond to see the Cleary’s green lights and to ascertain at the time of the first signal which way she was going. The port lights were concealed by the high ice barge on the Cleary’s port side, and the vessel was probably at first coming down at such an angle that the starboard light was not visible. When the Cleary saw the car floats ahead near the New York shore, she chose to blow a two-whistle signal, and had two-thirds of the width of the river on her port side in which to navigate, in order to pass the car floats starboard to starboard. The Black Diamond was near the New York shore, received a signal to pass to starboard, and could not go much nearer the New York shore than she did, while the Cleary had ample room. Though the Black Diamond came up on the *214wrong side of the river, the Clearly made no effort to cause her to-change her course, but initiated a starboard to starboard signal, which involved a simple and safe course, if the Cleary had navigated properly. It is probable that the Cleary, when she starboarded her helm, could not go to port as she should have done, because the three barges on her starboard side outweighed the ice barge which she carried on her port. But, be that as it may, she had plenty of room to navigate, and yet collided with the float at a point which her own master says was only 300 or 400 feet from the New York docks, and the master of the Black Diamond places at but 100 feet, though the river was there-1,200 or 1,300 feet wide. I am of the opinion that the collision was caused by the failure of the Cleary to go far enough to port, and that she was therefore solely at fault.
An interlocutory decree is granted against the Cornell Steamboat Company, with a reference to compute damages, and the libel against the Director General is dismissed.